DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 10 – 11 have been fully considered but are not persuasive.  The applicant argues that Stumm does not disclose “generating a grid of attitude constraint masks, wherein each attitude constraint mask corresponds to a respective possible attitude of the vehicle and is generated based on roll, pitch, and yaw of the vehicle.”  However, the examiner disagrees.  Column 6, lines 41 – 52 describes a map 108 that includes a topological map, an occupancy grid, a point map, a landmark map, a mesh, and a graph of pose constraints.  The map 108 comprises a position/orientation 110 that comprises a relative position/orientation in relation to the points or objects in the map.  This is equivalent to the claim because an attitude is an orientation of an object.  The map includes a list of pose constraints in which the object can perform.  These pose constraints are described as an orientation and can be described in yaw, roll, or pitch.  Additionally, column 20, lines 20 – 52 describes that these maps can be used by the vehicle to navigate within the environment.  These maps are described to include a graph of pose constraints that can work in conjunction with the localization component 720, the perception component 722, and the planning component 724.
	Applicants arguments on pages 12 – 15 have been fully considered but are not persuasive.  The applicant argues that Versteeg does not teach “selecting a vehicle path in the grid of attitude constraint masks from the vehicle path component.”  Paragraph [0161] of Versteeg describes a robot in shared mode 295 that can choose its own path.  Paragraph 
[0164] describes a collaborative tasking mode 296 where the robot can select its own route.
	The current claims as cited are read using the broadest reasonable interpretation.  As read, the limitations are broadly cited.  Examiner suggests adding more descriptions to how each function is performed.  For example, paragraph [0040] describes a shortest-path algorithm using HEALPix.  Paragraph [0043] describes additional algorithms.
	After looking through the office action, the examiner suggests requesting an interview so we can discuss this application further.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stumm et al. (US Patent No: 11,079,492 B1, hereinafter Stumm) in view of Yanlong et al. (WO 2020/133118 A1, hereinafter Yanlong) and Versteeg et al. (US Pub No: 2012/0239191 A1, hereinafter Versteeg).
Regarding Claim 1:
Stumm discloses:
A method for generation of a vehicle path for a vehicle, the method comprising: using an excursion planning processor to perform the steps of: generating a grid of attitude constraint masks, wherein each attitude constraint mask corresponds to a respective possible attitude of the vehicle and is generated based on roll, pitch, and yaw of the vehicle.  Column 6, lines 41 – 52 describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
Stumm does not disclose defining a distance function between two points on a vehicle, determine a selected cost between the two points, generating an excursion plan so that the vehicle travels along the selected path, and selecting a vehicle path based on this grid.
Yanlong teaches:
defining a distance function between two points on a vehicle path, such that the vehicle path defines a change in orientation of the vehicle.  Paragraph [0063] describes a path determination module 340 that determines a path between a starting point and a destination point.  If necessary, the vehicle will change its orientation to meet the path directions.
determining a vehicle path component, of the vehicle path, between the two points having a selected cost.  Paragraph [0111] describes that a distance cost between two locations can be generated.
generating an excursion plan so that the vehicle travels along the vehicle path.  Paragraph [0064] describes that the path determination module 340 continually searches for a new vehicle path until the vehicle reaches its destination.  This means, an excursion plan is constantly being generated and can be implemented when necessary.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm to incorporate the teachings of Yanlong to show defining a distance function between two points on a vehicle, determine a selected cost between the two points, and generating an excursion plan so that the vehicle travels along the selected path.  One would have been motivated to do so because there is a need to provide a method and system for determining the optimal path of the unmanned vehicle in an automatic navigation system ([0003] of Yanlong).
	Stumm and Yanlong do not teach selecting a vehicle path based on this grid.
	Versteeg teaches:
selecting a vehicle path in the grid of attitude constraint masks from the vehicle path component.  Paragraph [0113] and figures 5 – 7 describe a robot abstractions that include environmental occupancy grid attributes 240.  In forming the occupancy grid, a robot coordinate system may be defined in Cartesian coordinates relative to the robot’s orientation.  However, the coordinate system can be defined in other coordinate systems.  Paragraph [0093] describes that the robot motion abstractions 236 include orientation attributes such as roll, yaw, and pitch.  Paragraph [0164] describes the robot selecting a route based on the global path planning unit.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm and Yanlong to incorporate the teachings of Versteeg to show selecting a vehicle path based on this grid.  One would have been motivated to do so to reduce the interaction between the robot and the remote user.  Additionally, yaw, roll, and pitch, are easier attitudes for humans to understand than quaternions.
Claim 13 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
Yanlong discloses:
The method of claim 1, wherein the distance function between the two points on the vehicle path is defined to include a cost for changing a travel direction of the vehicle.  Paragraph [0107] describes a starting grid, grid A, and grid B where the sum of the cost is calculated by adding the cost of moving from the starting grid to grid A and from grid A to grid B.  This describes the claim above because grid A is a first section and grid B could be a second section that causes the vehicle to change its travel direction

Regarding Claim 5:
Yanlong discloses:
The method of claim 1, wherein the vehicle path is determined by the excursion planning processor onboard the vehicle.  Paragraph [0047] describes a processor 220 that determines a vehicle path.
Claim 16 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 6:
Stumm teaches:
The method of claim 5, further comprising determining the grid of attitude constraint masks from environmental sensors disposed onboard the vehicle.  Column 6, lines 41 – 52 describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.  This map is based off of environmental sensors such as LIDAR and RADAR.

Regarding Claim 10:
Stumm and Yanlong teach:
The method of claim 1, wherein determining the at least one constrained cost-optimized vehicle path component, of the vehicle path, between the two points having the lowest cost includes determining a travel path around one or more obstacles where the travel path around the one or more obstacles satisfies the grid of attitude constraint masks.  Paragraphs [0057-0059] of Yanlong describes an obstacle determination module 320 that determines the type of obstacle and distance between the vehicle and the obstacle.  Paragraph [0085] of Yanlong describes a spatial grid that can included reachable and unreachable states and paragraph [0063] of Yanlong describes that the path determination module 340 determines the best path of the vehicle.  Paragraph [0064] of Yanlong describes that the path determination module 340 searches for the smallest cost value.  Column 6, lines 41 – 52 of Stumm describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 of Stumm describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stumm in view of Yanlong and Versteeg and further in view of Hsu et al. (US Pub No: 2017/0193894 A1, hereinafter Hsu).
Regarding Claim 7:
Stumm teaches:
The method of claim 5, wherein the grid of attitude constraint masks is stored in a memory of the excursion planning processor.  Column 6, lines 41 – 52 describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
	Stumm, Yanlong, and Versteeg do not teach a look up table.
	Hsu teaches:
as a look up table.  Paragraph [0032] describes storing data in a look up table.  The storage device stores image data and the data related to the image data, such as identical data.  Paragraph [0036] describes that the first look-up table 300 lists a first and second grayscale digital code combination of the current frame.  Paragraph [0037] describes a second look up table 400 that lists the addresses and a third grayscale digital code of a combination of the first and second digital code in the first look up table 300.  Paragraph [0038] than describes how the data processor stores the second look up table uses the addresses associated with the pixels to display the image.  This is beneficial because a look up table improves the data processing efficiency and removes the need for an algorithm to find the data.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong and Versteeg to incorporate the teachings of Hsu to show a look up table.  One would have been motivated to do so to easily access the data and improve the data processing efficiency ([0038] of Hsu).

Claims 3, 8-9, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stumm in view of Yanlong and Versteeg and further in view of Wang et. al (US Pub No: 2013/0325244 A1, hereinafter Wang).
Regarding Claim 3:
Stumm, Yanlong and Versteeg teach the above inventions in claim 1.  Yanlong does not disclose a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path.
Wang teaches:
determining a next lowest cost vehicle path component between the two points.  Paragraph [0264] of Wang describes an alternate path that has a lower associative cost.
Wang also teaches violating a route.
Together, Stumm and Wang teach:
The method of claim 1, further comprising: determining if a portion of the vehicle path violates the grid of attitude constraint masks, and where the portion of the vehicle path violates the grid of attitude constraint masks, using the excursion planning processor to perform the steps of.  Paragraph [0264] of Wang describes a robot that diverts to an alternate route to avoid sunlight flooding the navigation path and disabling sensors.  Column 6, lines 41 – 52 of Stumm describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 of Stumm describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
re-constructing the vehicle path through the grid of attitude constraint masks with the next lowest cost vehicle path component and determine if a portion of the reconstructed vehicle path violates the grid of attitude constraint masks.  Paragraph [0263] of Wang describes creating a navigation path based on an associated time period and calculating a total cost for each route based on how difficult the area is to navigate through during this time period.  This describes the claim because the vehicle must reconstruct its path if it determines a certain path is difficult to navigate through at a certain time.  Column 6, lines 41 – 52 of Stumm describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 of Stumm describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
generating the excursion plan so that the vehicle travels along the reconstructed vehicle path.  Paragraph [0263] of Wang describes generating an excursion plan by determining a navigation path based on the time of day and how difficult each route is at that time.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong and Versteeg to incorporate the teachings of Wang to include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path.  One would have been motivated to do so because being able to create a new path if the current grid becomes a non-reachable grid is important for increasing the safety of the invention and lowering cost.
Claim 14 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 8:
Stumm, Yanlong and Versteeg disclose the above inventions in claim 1.  Stumm, Yanlong and Versteeg do not disclose an off-board processor that transmits the vehicle path or reconstructed vehicle path to the vehicle.
Wang teaches:
The method of claim 1, wherein the vehicle path is determined by the excursion planning processor off-board the vehicle and the method further comprises transmitting one or more of the vehicle path or a reconstructed vehicle path to the vehicle.  Paragraph [0255] describes a remote terminal that transmits sensor data.  It provides environment conditions, traffic data, and travel conditions along the route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong, and Versteeg to incorporate the teachings of Wang to teach an off board processor.  One would have been motivated to do so because it can create time dependent tags that can be communicated to a plurality of other vehicles, allowing other vehicles to adjust their routes as well (Wang, [0255]).  

Regarding Claim 17:
Stumm, Yanlong and Versteeg disclose the above inventions in claim 15.  Stumm, Yanlong and Versteeg do not disclose an off-board processor.
Wang teaches:
The system of claim 16, wherein: the excursion planning processor comprises an off-board processor and the vehicle comprises a communication system configured to transmit environmental sensor data from the vehicle to the off-board processor.  Paragraph [0255] describes a remote terminal that transmits sensor data based on its environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong and Versteeg to incorporate the teachings of Wang to teach an off board processor.  One would have been motivated to do so because it can create time dependent tags that can be communicated to a plurality of other vehicles, allowing other vehicles to adjust their routes as well (Wang [0255]).
	Stumm and Wang teach:
where the off-board processor is configured to determine the grid of attitude constraint masks from the environmental sensor data.  Paragraph [0113] of Wang describes an environmental occupancy grid attributes 240.  Paragraph [0255] of Wang describes a remote terminal that transmits sensor data based on its environment.  Column 6, lines 41 – 52 of Stumm describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 of Stumm describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
the off-board processor is configured to transmit one or more attitude constraint masks of the grid of attitude constraint masks to the vehicle.  Paragraph [0255] of Wang describes a remote terminal that transmits sensor data based on its environment.  The off-board processor can generate constraints based off the sensor data.  Column 6, lines 41 – 52 of Stumm describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 of Stumm describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.

Regarding Claim 9:
Stumm, Yanlong and Versteeg disclose the above inventions in claim 1.  Yanlong and Versteeg do not disclose an optimal constrained cost based on the shortest path.
Stumm and Wang teach:
The method of claim 1, wherein determining the at least one constrained cost-optimized vehicle path component, of the vehicle path, between the two points having the lowest cost includes determining a shortest path satisfying the grid of attitude constraint masks.  Paragraph [0265] of Wang describes the robot traveling the shortest from one location to another using the shortest path.  Column 6, lines 41 – 52 of Stumm describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 of Stumm describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong and Verstegg to incorporate the teachings of Wang to have a vehicle travel along the shortest path.  One would have been motivated to do so because the shortest path optimizes the distance to get from point A to point B.

Regarding Claim 18:
	Stumm discloses:
A method for generation of a vehicle path for a vehicle, the method comprising: using an excursion planning processor to perform the steps of: generating a grid of attitude constraint masks, wherein each attitude constraint mask corresponds to a respective possible attitude of the vehicle and is generated based on roll, pitch, and yaw of the vehicle.  Column 6, lines 41 – 52 describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
Stumm does not disclose defining a distance function between two points on a vehicle, determine a selected cost between the two points, generating an excursion plan so that the vehicle travels along the selected path, selecting a vehicle path based on this grid, include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path.
Yanlong teaches:
defining a distance function between two points on a vehicle path, such that the vehicle path defines a change in orientation of the vehicle.  Paragraph [0079] describes a path determination module 340 that determines a path between a starting point and a destination point.  If necessary, the vehicle will change its orientation to meet the path directions.
determining a vehicle path component, of the vehicle path, between the two points having a selected cost.  Paragraph [0136] describes that a distance cost between two locations can be generated.
generating an excursion plan so that the vehicle travels along the vehicle path.  Paragraph [0080] describes that the path determination module 340 continually searches for a new vehicle path until the vehicle reaches its destination.  This means, an excursion plan is constantly being generated and can be implemented when necessary.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm to incorporate the teachings of Yanlong to show defining a distance function between two points on a vehicle, determine a selected cost between the two points, and generating an excursion plan so that the vehicle travels along the selected path.  One would have been motivated to do so because there is a need to provide a method and system for determining the optimal path of the unmanned vehicle in an automatic navigation system ([0003] of Yanlong).
Stumm and Yanlong do not teach selecting a vehicle path based on this grid, include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path
Versteeg teaches:
selecting a vehicle path in the grid of attitude constraint masks from the vehicle path component.  Paragraph [0113] and figures 5 – 7 describe a robot abstractions that include environmental occupancy grid attributes 240.  In forming the occupancy grid, a robot coordinate system may be defined in Cartesian coordinates relative to the robot’s orientation.  However, the coordinate system can be defined in other coordinate systems.  Paragraph [0093] describes that the robot motion abstractions 236 include orientation attributes such as roll, yaw, and pitch.  Paragraph [0164] describes the robot selecting a route based on the global path planning unit.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm and Yanlong to incorporate the teachings of Versteeg to show selecting a vehicle path based on this grid.  One would have been motivated to do so to reduce the interaction between the robot and the remote user.  Additionally, yaw, roll, and pitch, are easier attitudes for humans to understand than quaternions.
Stumm, Yanlong, and Versteeg do not teach to include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path
Wang teaches:
where the direct path violates the grid of attitude constraint masks, the method further comprises: using the excursion planning processor to perform the steps of.  Paragraph [0264] describes a robot that diverts to an alternate route to avoid sunlight flooding the navigation path and disabling sensors.  This is equivalent to the claim because the robot violates a grid of attitude constraint masks and must correct itself.
selecting the vehicle path through the grid of attitude constraint masks from the vehicle path component.  Paragraph [0080] describes a path determination module 340 that determines the best path of the vehicle based on multiple reachable grids.
determining if a portion of the vehicle path violates the grid of attitude constraint masks.  Paragraph [0264] describes a robot that diverts to an alternate route to avoid sunlight flooding the navigation path and disabling sensors.  This is equivalent to the claim because the robot violates a grid of attitude constraint masks and must correct itself.
where the portion of the vehicle path violates the grid of attitude constraint masks, using the excursion planning processor to perform the steps of: determining at least one next lowest cost vehicle path component between the two points.  Paragraph [0264] describes an alternate path that has a lower associative cost.
re-constructing the vehicle path through the grid of attitude constraint masks with the at least one next lowest cost vehicle path component and determining if a portion of the reconstructed vehicle path violates the grid of attitude constraint masks.  Paragraph [0264] describes an alternate path that has a lower associative cost.
and generating the excursion plan so that the vehicle travels along the reconstructed vehicle path.  Paragraph [0263] describes generating an excursion plan by determining a navigation path based on the time of day and how difficult each route is at that time.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong and Versteeg to incorporate the teachings of Wang to include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path.  One would have been motivated to do so because being able to create a new path if the current grid becomes a non-reachable grid is important for increasing the safety of the invention and lowering cost.

Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stumm in view of Yanlong, Versteeg, and Wang and further in view of Wilkinson et al. (US Pub No: 2020/0064851 A1, hereinafter Wilkinson).
Regarding Claim 4:
Stumm, Yanlong, Versteeg and Wang disclose the above inventions in claims 1, 3, and 4.  Yanlong and Versteeg do not teach a vehicle path violating a grid of attitude constraint masks and determining the reconstructed vehicle path.
Wang teaches:
determining the reconstructed vehicle path.  Paragraph [0263] describes creating a navigation path based on an associated time period and calculating a total cost for each route based on how difficult the area is to navigate through during this time period.  This describes the claim because the vehicle must reconstruct its path if it determines a certain path is difficult to navigate through at a certain time. 
	Stumm and Wang teach:
with the excursion planning processor when the vehicle path violates the grid of attitude constraint masks.  Paragraph [0264] of Wang describes a robot that diverts to an alternate route to avoid sunlight flooding the navigation path and disabling sensors.  This is equivalent to the claim because the robot violates a grid of attitude constraint masks and must correct itself.  Column 6, lines 41 – 52 of Stumm describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 of Stumm describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
Stumm, Yanlong, Versteeg, and Wang do not teach an alternative cost function for when the vehicle violates the grid of attitude constraint masks.
Wilkinson teaches:
The method of claim 3, further comprising: defining an alternative cost function Paragraph [0093] describes a different cost function depending on a set of navigation decisions.
based on the alternative cost function.  Paragraph [0093] describes a different cost function depending on a set of navigation decisions.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong, Versteeg and Wang to incorporate the teachings of Wilkinson to calculate a new route based on an alternative cost function.  One would have been motivated to do so because if one cost function determines the shortest route, but it has too many obstacles and makes it longer, a second alternative cost function can find a second route that is better optimized for the current situation.
Claims 15 and 20 are substantially similar to claim 4 and are rejected on the same grounds 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stumm  in view of Yanlong and Versteeg and further in view of Bilodeau et al. (WO 2016/008026 A1, hereinafter Bilodeau)..
Regarding Claim 11:
Stumm, Yanlong and Versteeg disclose the above inventions in claim 1.  Stumm, Yanlong and Versteeg do not disclose combining similar attitude constraints over a time period.
Bilodeau teaches:
The method of claim 1, where an attitude constraint changes over time, the method further comprises generating a cumulative mask within the grid of attitude constraint masks by combining, with the excursion planning processor, attitude constraint masks of a same type over a predetermined time period.  Paragraph [0035] describes a mixer configured to combine attitude and altitude commands with the avoidance heading and avoidance speed.  This section describes a constraint mask, avoidance heading and speed, and an attitude mask.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong and Versteeg to incorporate the teachings of Bilodeau to include combing similar attitude constraints.  One would have been motivated to do so because vehicles have limits to what forces, speeds, and heights they can operate at.  By grouping similar attitudes together and recognizing their constraints, the vehicle will not perform actions it is not physically capable of.

Regarding Claim 12:
Yanlong discloses:
constructing the vehicle path from one or more of the respective vehicle paths.  Paragraph [0080] describes that the path determination module 340 continually searches for a new vehicle path until the vehicle reaches its destination.  This means, an excursion plan is constantly being generated and can be implemented when necessary.
constructing a respective vehicle path for each set in the sets of cumulative masks in one or more of a forward direction from a beginning of the predetermined time period and in a reverse direction from an end of the predetermined time period.  Paragraph [0131] describes a heuristic function that helps determine a path for the vehicle that can be forward-backward consistent.  Paragraph [0076] and figure 5B describe a predetermined time and paragraph [0136] describe that there is a time cost to travel between two locations.
Bilodeau teaches:
The method of claim 1, where a slew of the vehicle persists over a predetermined period of time, the method further comprises generating sets of cumulative masks within the grid of attitude constraint masks by combining, with the excursion planning processor, attitude constraint masks of a same type over the predetermined time period.  Paragraph [0035] describes a mixer configured to combine attitude and altitude commands with the avoidance heading and avoidance speed.  This section describes a constraint mask, avoidance heading and speed, and an attitude mask.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanlong to incorporate the teachings of Bilodeau to include combing similar attitude constraints.  One would have been motivated to do so because vehicles have limits to what forces, speeds, and heights they can operate at.  By grouping similar attitudes together and recognizing their constraints, the vehicle will not perform actions it is not physically capable of.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stumm in view of Yanlong and Versteeg and Wang and further in view of Lubberhuizen et al. (US Pub No: 2017/0074689 A1, hereinafter Lubberhuizen).
Regarding Claim 19:
Stumm, Yanlong, Versteeg and Wang teach the above inventions in claim 18.  They do not teach a spherical linear interpolation and spherical quadratic interpolation that smooths the vehicle path.
Lubberhuizen teaches:
The method of claim 18, wherein constructing the vehicle path comprises smoothing the vehicle path, where the excursion planning processor smooths the vehicle path by employing one or more of spherical linear interpolation and spherical quadratic interpolation.  Paragraph [0053] describes a spherical linear interpolation that helps to converge to the optimal solution, which ensures the path is smooth.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm,Yanlong, Versteeg and Wang to incorporate the teachings of Lubberhuizen to perform spherical linear interpolation and spherical quadratic interpolation that smooths the vehicle path.  One would have been motivated to do so because spherical linear interpolation and spherical quadratic interpolation is common math function that helps to find the shortest distance on a sphere, or the spherical distance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US Pub No 2019/0145778 A1): This invention proposes a new method and software to generate a path with good quality for aerial video shooting in large scale scenes. Using a coarse 2.5D model of a scene, this path generation method consists of several steps: first the user is expected to specify a set of landmarks and designate a superset of key-views for each landmark; our system then automatically generates and evaluates a variety of local camera moves for observing each landmark, which are smooth and collision-free; then automatically determines the optimal order in which the landmarks should be visited, chaining the local camera moves into a single continuous trajectory. Thus, users are able to focus on specifying the visual content that should be captured by the aerial video, rather than on the difficult lower level aspects of designing and specifying the precise drone and camera motions.
Thevenet et al. (US Pub No 2015/0219747 A1): A system comprises: onboard a first craft, called host craft, a triplet of antennas comprising a transmitting and receiving antenna and two transmitting antennas, a transmission chain that can be successively coupled to each antenna of the triplet of antennas by a radiofrequency switch, a reception chain that can be coupled to the transmitting and receiving antenna, and a processing device intended to determine a relative angular position between, on the one hand, the host craft and, on the other hand, a plurality of spacecraft, called companion craft, from measurements of path differences performed and transmitted by the companion craft; onboard the companion craft, a transmitting and receiving antenna, a transmission chain and a reception chain coupled to the transmitting and receiving antenna and a measurement device intended to measure path differences between three signals originating from the three antennas of the triplet of antennas of the host craft.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665